Title: From George Washington to William Livingston, 17 December 1782
From: Washington, George
To: Livingston, William


                        
                            Sir
                            Head Quarters 17 Decr 82
                        
                        I am favord with your Excellencys Letter of the 7th of this Month.
                        I Should be very happy in using every endeavour in my power to procure the release of Mr Reading and would
                            apply to Sir Guy Carleton in his behalf if such an application was like to be attended with the desired effect but Sir
                            Guy’s Command does not extend to Canada—on which the Posts in the back Country are dependant—General Haldimand is the
                            proper person to be applied to on this occasion and with him I have no communication—I never wrote him but one Letter
                            which he did not answer—As Mr Reading is not a Military Man there will be no impropriety in your Excellency’s applying in
                            his behalf and if you are of this opinion I will endeavour to transmit your Letter.
                        If however you think that an application from me will be best I will write General Haldimand on the
                            Subject—and in either case I will seek an Opportunity to convey the Letter to him which at this season will I fear be
                            something difficult; the only public communication between this Country and Canada has been by means of the Enemies
                            Vessells Station’d in the Lakes which must now be frozen over. With &c. &c.

                    